Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, )
} Case No. 4:20-cr-164
v. )
) PLEA AGREEMENT
MICHAEL AARON ESTRADA, )
)
Defendant. )

The United States of America (also referred to as “the Government”) and the
Defendant, MICHAEL AARON ESTRADA, and Defendant’s attorney, enter into
this Plea Agreement.

A. CHARGES

i. Subject Offense. Defendant will plead guilty to Count 4 of the
Superseding Indictment, that is, Production of Child Pornography, in violation of
Title 18, United States Code, Section 2251(a) and (e). As detailed in paragraph 19
below, Defendant also agrees to forfeiture of the property noticed in the
Superseding Indictment.

2. Charges Being Dismissed. Ifthe Court accepts this Plea Agreement,
Counts 1, 2 and 3 of the Superseding Indictment will be dismissed at the time of
sentencing.

3. No Further Prosecution. The Government agrees that Defendant will
not be charged in the Southern District of lowa with any other federal criminal

offense arising from or directly relating to this investigation. This paragraph and
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 2 of 18

this Plea Agreement do not apply to (1) any criminal act occurring after the date of
this agreement, and (2) any crime of violence.
B. MAXIMUM PENALTIES

4, Maximum and Mandatory Minimum Punishment. Defendant
understands that Count 4, to which Defendant is pleading guilty, carries a
mandatory minimum sentence of 15 years in prison and a maximum sentence of 30
years in prison; a maximum fine of $250,000; and a term of supervised release of no
less than five years up to life. A mandatory special assessment of $100 per count
also must be imposed by the sentencing court. The Defendant also understands
that, if the Court determines the Defendant to be a non-indigent person, pursuant
to Title 18, United States Code, Section 3014(a)(3), it shall impose an assessment of
$5,000 per count. In addition, pursuant to 18 U.S.C. § 2259A, the Court shall
assess not more than $50,000.

5. Supervised Release--Explained. Defendant understands that, during
any period of supervised release or probation, Defendant will be under supervision
and will be required to comply with certain conditions. If Defendant were to
violate a condition of supervised release, Defendant could be sentenced to not more
than three (3) years in prison, without any credit for time previously served.

6. Detention. Pursuant to the Mandatory Detention for Offenders
Convicted of Serious Crimes Act (18 U.S.C. § 31438), Defendant agrees to remain in

custody following the completion of the entry of Defendant’s guilty plea to await the
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 3 of 18

imposition of sentence.

C. NATURE OF THE OFFENSE - FACTUAL BASIS

ie Elements Understood. Defendant understands that to prove the

offense alleged under Count 4 (Production of Child Pornography), the

Government would be required to prove beyond a reasonable doubt the following

elements:

(1)

(2)

(3)

(4)

At the time alleged in the Superseding Indictment, Child Victim
#1 was under the age of eighteen years;

The defendant knowingly employed, used, persuaded, induced,
or enticed Child Victim #1 to engage in sexually explicit conduct;

The defendant acted with the purpose of producing a visual
depiction of such conduct; and

The visual depiction was actually transmitted using a means
and facility of interstate commerce.

8. Elements Admitted. As a factual basis for his plea of guilty,

Defendant admits the following:

(1)

(2)

(3)

Snapchat is a messaging application that allows users to
exchange pictures, videos, and text communication (commonly
called “snaps”) with other users. Snapchat operates via the
internet and cellular telephone systems, both of which are
means and facilities of interstate commerce.

In approximately 2019, Defendant began using his Snapchat
account to communicate with Child Victim #1 and to exchange
videos and pictures. Child Victim #1 lived in Massachusetts in
2019 and 2020. During 2019 through at least August 18, 2020,
Defendant lived in Des Moines, in the Southern District of Iowa.

Child Victim #1 was 15 years of age throughout the period of
August 26, 2019 to June 24, 2020. Defendant knew Child

3
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 4 of 18

(4)

(3)

(4)

Victim #1’s age by at least August 26, 2019.

Defendant used his Google smart phone, model Pixel 3a, IMEI
359677097046124 (hereafter “Defendant's phone”) to “snap”
with Child Victim #1.

On precise dates unknown, but on multiple dates on or between
August 26, 2019, and June 24, 2020, Defendant knowingly
employed and used Child Victim #1 to engage in sexually
explicit conduct with the purpose of producing a visual depiction
of such conduct. Specifically, during that period, via Snapchat,
Defendant knowingly solicited from Child Victim #1 pictures
and videos of Child Victim #1 with Child Victim #1’s genitals
lasciviously exhibited or Child Victim #1 engaged in sex acts.
In response to Defendant’s requests, Child Victim #1 created
“selfie” photos and videos of herself with her genitals
lasciviously exhibited and herself engaged in sex acts. Child
Victim #1 then sent multiple of these photos and videos to
Defendant via Snapchat on multiple dates.

As relevant conduct to the offense, Defendant admits the
following:

(a) From a date unknown but by at least January 31, 2019 to on
or about June 24, 2020, Defendant knowingly received visual
depictions of child pornography via the internet. Defendant
knew the visual depictions he received were of minors
engaging in sexually explicit conduct. These depictions
included images of Child Victim #1 via Snapchat—as
described in paragraph 8(3) above. However, these
depictions also included images and videos of other minors
engaging in sexually explicit conduct that Defendant
downloaded via the internet, said images and videos being
downloaded to and stored on Defendant’s Asus, Model
Essentio AS CM1630 tower computer (S/N: ACPDCG000657)
with Western Digital Caviar Blue WD2500AAJS 250GB hard
drive (S/N: WMAV2L706342) within.

(b) On or about March 8, 2020, Defendant knowingly distributed
child pornography via the internet on the LiveMe platform.
LiveMe is an application where users can interact with
others by chatting, texting, and posting videos, images, or

4
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 5 of 18

other items. Specifically, Defendant posted on LiveMe a
“link”—said link directing to multiple videos depicting nude
prepubescent minors being sexually abused by adults,
including videos of minors lasciviously exhibiting their
genitals and engaging in sex acts with adults. Defendant
sent this “link” knowing that it directed to depictions of child
pornography.

9. Truthfulness of Factual Basis. Defendant acknowledges that the
above statements are true. Defendant understands that, during the change of plea
hearing, the judge and the prosecutor may ask Defendant questions under oath
about the offense to which Defendant is pleading guilty, in the presence of
Defendant’s attorney. Defendant understands that Defendant must answer these
questions truthfully, and that Defendant can be prosecuted for perjury if Defendant
gives any false answers.

10. Waiver of Rule 410 Rights. The Defendant expressly waives
Defendant’s rights under Rule 410 of the Federal Rules of Evidence and agrees that
all factual statements made in this plea agreement, including under the Elements
Admitted, are admissible against the Defendant. Should Defendant fail to plead
guilty pursuant to this plea agreement or move to withdraw his plea or to set aside
Defendant’s conviction, then these admissions may be used against Defendant in
the Government’s case-in-chief and otherwise, including during the continuing
prosecution of this case.

11. Venue. Defendant agrees that venue for this case is proper for the

United States District Court for the Southern District of lowa.
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 6 of 18

D. SENTENCING

12. Sentencing Guidelines. Defendant understands that Defendant’s

sentence will be determined by the Court after considering the advisory United

States Sentencing Guidelines, together with other factors set forth by law. The

Sentencing Guidelines establish a sentencing range based upon factors determined

to be present in the case, which include, but are not limited to the following:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

(i)

The nature of the offenses to which Defendant is pleading guilty;

The nature of the images involved, including the age of the
children depicted, the nature of the sexually explicit conduct,
and the number of such images;

The age of the minor(s) involved in the offenses under USSG
§2G2.1(b)(1);

Whether the offense involved the commission of a sexual act or
sexual contact under USSG §2G2.1(b)(2)(A);

Whether the offense involved material that portrays sadistic or
masochistic conduct or other depictions of violence or an infant

or toddler under USSG §2G2.1(b)(4);

Whether, for the purposes of producing sexually explicit
material, the offense involved the use of a computer or an
interactive computer service to solicit participation with a minor
in sexually explicit conduct, under USSG §2G2.1(b)(6);

Whether defendant engaged in a pattern of activity involving
prohibited sexual conduct under USSG §4B1.5(b);

The nature and extent of Defendant’s criminal history (prior
convictions); and

Acceptance or lack of acceptance of responsibility.

Defendant understands that, under some circumstances, the Court may “depart” or

6
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 7 of 18

“vary” from the Sentencing Guidelines and impose a sentence more severe or less
severe than provided by the guidelines, up to the maximum in the statute of
conviction. Defendant has discussed the Sentencing Guidelines with Defendant's
attorney.

13. Acceptance of Responsibility. The Government agrees to recommend
that Defendant receive credit for acceptance of responsibility under USSG §3E1.1.
The Government reserves the right to oppose a reduction under §3E1.1 if after the
plea proceeding Defendant obstructs justice, fails to cooperate fully and truthfully
with the United States Probation Office, attempts to withdraw Defendant’s plea, or
otherwise engages in conduct not consistent with acceptance of responsibility. If
the base offense level is 16 or above, as determined by the Court, the Government
agrees that Defendant should receive a 3-level reduction, based on timely
notification to the Government of Defendant’s intent to plead guilty.

14. Presentence Report. Defendant understands that the Court may
defer a decision as to whether to accept this Plea Agreement until after a
Presentence Report has been prepared by the United States Probation Office, and
after Defendant’s attorney and the Government have had an opportunity to review
and challenge the Presentence Report. The parties are free to provide all relevant
information to the Probation Office for use in preparing a Presentence Report.

15. Disclosure of Presentence Investigation Reports. The United States

District Court for the Southern District of Iowa has issued the following
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 8 of 18

Administrative Order:

The presentence investigation report is a sealed and confidential document.

Unless specifically authorized by the district court, a defendant may not

disseminate, disclose, or distribute a presentence investigation report, or any

part or page of a presentence investigation report, in either draft or final form.

A defendant who violates this order, may be subject to prosecution for contempt

of court under 18 U.S.C. § 401(3). This order does not apply to a defendant's

review of a presentence investigation report with the defendant’s own attorney.
Defendant acknowledges and understands this order.

16. Evidence at Sentencing. The parties may make whatever comment
and evidentiary offer they deem appropriate at the time of sentencing and entry of
plea, provided that such offer or comment does not violate any other provision of
this Plea Agreement. Nothing in this Plea Agreement restricts the right of
Defendant or any victim to make an allocution statement, to the extent permitted
under the Federal Rules of Criminal Procedure, nor does this Plea Agreement
convey any rights to appear at proceedings or make statements that do not
otherwise exist.

17. Sentence to be Decided by Judge -- No Promises. This Plea
Agreement is entered pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal
Procedure. Defendant understands that the final sentence, including the
application of the Sentencing Guidelines and any upward or downward departures,
is within the sole discretion of the sentencing judge, and that the sentencing judge

is not required to accept any factual or legal stipulations agreed to by the parties.

Any estimate of the possible sentence to be imposed, by a defense attorney or the
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 9 of 18

Government, is only a prediction, and not a promise, and is not binding. Therefore,
it is uncertain at this time what Defendant's actual sentence will be.

18. No Right to Withdraw Plea. Defendant understands that Defendant

 

will have no right to withdraw Defendant’s plea if the sentence imposed, or the
application of the Sentencing Guidelines, is other than what Defendant anticipated,
or if the sentencing judge declines to follow the parties’ recommendations.

E. FORFEITURE, FINES, COSTS, AND RESTITUTION

19. Forfeiture. Defendant agrees to forfeiture of the property noticed in
the Superseding Indictment, specifically: (1) an Asus, Model Essentio AS CM1680
tower computer (S/N: ACPDCG000657) with Western Digital Caviar Blue
WD2500AAJS 250GB hard drive (S/N: WMAV2L706342) within; and (2) a Google
smart phone, model Pixel 38a, IMEI: 359677097046124. Defendant will execute any
documents as directed by the Government to complete the forfeiture.

20. Waivers Regarding Forfeiture. Defendant waives all constitutional
and statutory challenges in any manner (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds. Defendant further agrees that the forfeiture
provisions of this Plea Agreement are intended to, and will, survive Defendant
notwithstanding the abatement of any underlying criminal conviction after
execution of this Plea Agreement. The forfeitability of any particular property

pursuant to this agreement shall be determined as if Defendant had survived and
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 10 of 18

that determination shall be binding upon Defendant’s heirs, successors and assigns
until the agreed forfeiture, including any agreed money judgment amount, is
collected in full.

21. Consent to Judgment of Forfeiture. Defendant agrees to waive all
interest in assets subject to this Plea Agreement in any administrative or judicial
forfeiture proceeding, whether criminal or civil, state or federal. Defendant agrees
to consent to the entry of orders of forfeiture for such property and waives the
requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding
notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment. Defendant
understands that the forfeiture of assets is part of the sentence that may be
imposed in this case.

22. Fines and Costs. Issues relating to fines and/or costs of incarceration
are not dealt with in this agreement, and the parties are free to espouse their
respective positions at sentencing.

23. Special Assessment. Defendant agrees to pay the mandatory special
assessment of $100 ($100 per count) at or before the time of sentencing, as required
by 18 U.S.C. § 3018. Defendant further understands that, if the Court determines
Defendant to be a non-indigent person, pursuant to Title 18, United States Code,
Section 3014(a)(3), it shall impose an assessment of $5,000 per count.

24. Restitution. Defendant agrees that the Court should impose an order

10
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 11 of 18

of restitution for all relevant conduct in an amount to be determined by the Court;
that such order of restitution shall be due and payable immediately; and that if
Defendant is not able to make full payment immediately, Defendant shall cooperate
with the United States Probation Office in establishing an appropriate payment
plan, which shall be subject to the approval of the Court, and thereafter in making
the required payments. Any such payment plan does not preclude the Government
from utilizing any collections procedures pursuant to the Federal Debt Collections
Act and including the Treasury offset program.

F. LIMITED SCOPE OF AGREEMENT

25. Limited Scope of Agreement. This Plea Agreement does not limit, in
any way, the right or ability of the Government to investigate or prosecute
Defendant for crimes occurring outside the scope of this Plea Agreement.
Additionally, this Plea Agreement does not preclude the Government from pursuing
any civil or administrative matters against Defendant, including, but not limited to,
civil tax matters and civil forfeiture which arise from, or are related to, the facts
upon which this investigation is based.

26. Agreement Limited to Southern District of lowa. This Plea
Agreement is limited to the United States Attorney’s Office for the Southern
District of lowa, and cannot bind any other federal, state or local prosecuting,
administrative, or regulatory authorities.

27. Sex Offender Registry. Defendant understands that by pleading

1]
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 12 of 18

guilty, Defendant will be required to register as a sex offender upon Defendants
release from prison as a condition of supervised release pursuant to 18 U.S.C. §
3583(d). Defendant also understands that independent of supervised release,
Defendant will be subject to federal and state sex offender registration
requirements, and that those requirements may apply throughout Defendant’s life.
Defendant understands that Defendant shall keep his registration current, shall
notify the state sex offender registration agency or agencies of any changes to
Defendant’s name, place of residence, employment, or student status, or relevant
information. Defendant shall comply with requirements to periodically verify in
person his sex offender registration information. Defendant understands that
Defendant will be subject to possible federal and state penalties for failure to
comply with any such sex offender registration requirements. Defendant further
understands that, under 18 U.S.C. § 4042(c), notice will be provided to certain law
enforcement agencies upon Defendant’s release from confinement following
conviction. As a condition of supervised release, Defendant shall initially register
with the state sex offender registration in the state of his release, and shall also
register with the state sex offender registration agency in any state where
Defendant resides, is employed, works, or is a student, as directed by the Probation
Officer. Defendant shall comply with all requirements of federal and state sex
offender registration laws, including the requirement to update Defendant’s

registration information. Defendant shall provide proof of registration to the

12
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 13 of 18

Probation Officer within 72 hours of release from imprisonment.

28. Victims not a party to this Agreement. Defendant understands that
Child Victim #1 (nor Child Victim #1’s parents/guardians/representatives) are a
party to this Plea Agreement, and that any “restitution” amounts applicable to this
criminal case do not resolve any claims that such individuals may have against
Defendant. Defendant understands that such individuals remain free to pursue all
lawful civil remedies they may deem appropriate.
G. WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

29. ‘Trial Rights Explained. Defendant understands that this guilty plea

 

waives the right to:

(a) Continue to plead not guilty and require the Government to
prove the elements of the crime beyond a reasonable doubt;

(b) A-speedy and public trial by jury, which must unanimously find
Defendant guilty before there can be a conviction;

(c) The assistance of an attorney at all stages of trial and related
proceedings, to be paid at Government expense if Defendant
cannot afford to hire an attorney;

(d) Confront and cross-examine adverse witnesses;

(e) Present evidence and to have witnesses testify on behalf of
Defendant, including having the court issue subpoenas to
compel witnesses to testify on Defendant’s behalf;

(f) Not testify or have any adverse inferences drawn from the
failure to testify (although Defendant also has the right to
testify, if Defendant so chooses); and

(g) If Defendant is convicted, the right to appeal, with the
assistance of an attorney, to be paid at Government expense if

13
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 14 of 18

Defendant cannot afford to hire an attorney.

 

30. Waiver of Appeal and Post-Conviction Review. Defendant knowingly
and expressly waives any and all rights to appeal Defendant’s conviction in this
case, including a waiver of all motions, defenses and objections which Defendant
could assert to the charge(s), or to the Court’s entry of judgment against Defendant;
except that both Defendant and the United States preserve the right to appeal any
sentence imposed by the Court, to the extent that an appeal is authorized by law.
Also, Defendant knowingly and expressly waives any and all rights to contest
Defendant’s conviction and sentence in any post-conviction proceedings, including
any proceedings under 28 U.S.C. § 2255. These waivers are full and complete,
except that they do not extend to the right to appeal or seek post-conviction relief

based on grounds of ineffective assistance of counsel or prosecutorial misconduct.

H. VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT
WITH COUNSEL

31.  Voluntariness of Plea. Defendant represents that Defendant’s
decision to plead guilty is Defendant’s own, voluntary decision, and that the
following is true:

(a) Defendant has had a full opportunity to discuss all the facts and
circumstances of this case with Defendant’s attorney, and
Defendant has a clear understanding of the charges and the
consequences of this plea, including the maximum penalties
provided by law.

(b) No one has made any promises or offered any rewards in return
for this guilty plea, other than those contained in this written
agreement,

14
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 15 of 18

(c)

(d)

No one has threatened Defendant or Defendant’s family to
induce this guilty plea.

Defendant is pleading guilty because in truth and in fact
Defendant is guilty and for no other reason.

32. Consultation with Attorney. Defendant has discussed this case and

this plea with Defendant’s attorney and states that the following is true:

L

(a)

(b)

(c)

Defendant states that Defendant is satisfied with the
representation provided by Defendant’s attorney.

Defendant has no complaint about the time or attention
Defendant’s attorney has devoted to this case nor the advice the
attorney has given.

Although Defendant's attorney has given Defendant advice on
this guilty plea, the decision to plead guilty is Defendant’s own
decision. Defendant’s decision to enter this plea was made after
full and careful thought, with the advice of Defendant’s
attorney, and with a full understanding of Defendant’s rights,
the facts and circumstances of the case, and the consequences of
the plea.

GENERAL PROVISIONS

33. Entire Agreement. This Plea Agreement, and any attachments, is the

entire agreement between the parties. Any modifications to this Plea Agreement

must be in writing and signed by all parties.

34. Public Interest. The parties state this Plea Agreement is in the public

interest and it takes into account the benefit to the public of a prompt and certain

disposition of the case and furnishes adequate protection to the public interest and

is in keeping with the gravity of the offense and promotes respect for the law.

15
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 16 of 18

35.  Execution/Effective Date. This Plea Agreement does not become valid
and binding until executed by each of the individuals (or their designated
representatives) shown below.

36. Consent to Proceed by Video Conferencing. Defendant consents to any
proceedings in this case, to include plea and sentencing proceedings, being
conducted by video or telephone technology, if the Court finds further delay would
seriously harm the interests of justice. Defendant has had the opportunity to
consult with Defendant’s attorney about the use of video or telephone technology in

this case.

J. SIGNATURES

37. Defendant. I have read all of this Plea Agreement and have discussed
it with my attorney. I fully understand the Plea Agreement and accept and agree
to it without reservation. I do this voluntarily and of my own free will. No
promises have been made to me other than the promises in this Plea Agreement. I
have not been threatened in any way to get me to enter into this Plea Agreement. I
am satisfied with the services of my attorney with regard to this Plea Agreement
and other matters associated with this case. I am entering into this Plea
Agreement and will enter my plea of guilty under this Agreement because I
committed the crime to which I am pleading guilty. I know that I may ask my

attorney and the judge any questions about this Plea Agreement, and about the

16
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 17 of 18

rights that I am giving up, before entering into the plea of guilty.
Zé /
1/9 2 <t, i

Date Michael Aaron Estrada

 

38.  Defendant’s Attorney. I have read this Plea Agreement and have

 

discussed it in its entirety with my client. There is no Plea Agreement other than
the agreement set forth in this writing. My client fully understands this Plea
Agreement. Iam satisfied my client is capable of entering into this Plea
Agreement, and does so voluntarily of Defendant’s own free will, with full
knowledge of Defendant’s legal rights, and without any coercion or compulsion. I[
have had full access to the Government’s discovery materials, and I believe there is
a factual basis for the plea. I concur with my client entering into this Plea

Agreement and in entering a plea of guilty pursuant to the Plea Agreement.

1/3 /, EE

cd he tf LEE

Date . oseph Herrold _
Assistant Federal Public Defender
Attorney for Michael Aaron Estrada
Federal Public Defender’s Office
400 Locust Street
Suite 340, Capital Square
Des Moines, [A 503809
Tel: (515) 309-9610
Fax: (515) 309-9625
Joe_Herrold@fd.org

17
Case 4:20-cr-00164-SMR-HCA Document 38 Filed 02/09/21 Page 18 of 18

39, United States.

Agreement.

2/t/eorl

Datd /

By:

18

The Government agrees to the terms of this Plea

Richard D. Westphal
Acting United States Attorney

Whim? fase

Adam J-Kerndt

Assistant United States Attorney
U.S. Courthouse Annex, Suite 286
110 East Court Avenue

Des Moines, Iowa 50309

Tele: 515-473-9300

Fax: 515-473-9292

E-mail: Adam.Kerndt@usdoj.gov
